FILED
                            NOT FOR PUBLICATION
                                                                             DEC 21 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TINA JOHNSON,                                    No.    15-35059

              Plaintiff-Appellant,               D.C. No. C13-5925-JCC

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                          Submitted December 19, 2017**


Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Tina Johnson appeals the district court’s affirmance of the Commissioner of

Social Security’s denial of her application for disability insurance benefits under

Titles II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d

872, 875 (9th Cir. 2016), and we affirm.

      The administrative law judge (“ALJ”) did not err in discounting the global

assessment of functioning (“GAF”) score Dr. Coder assigned to Johnson because

the ALJ provided specific and legitimate reasons, supported by substantial

evidence, for doing so. See Ryan v. Comm’r Soc. Sec. Admin., 528 F.3d 1194,

1198 (9th Cir. 2008) (citation omitted). The ALJ stated he discounted the GAF

score for the following reasons: (1) it was not sufficiently explained or supported

by the record, and it was unclear from the evidence whether the GAF score

reflected Johnson’s functionality, Johnson’s self-described symptoms, or both,

which affects the score’s relevancy for assessing the claimant’s residual functional

capacity (“RFC”); (2) the score was based in part on claimant’s statements

concerning her functionality, which the ALJ found less than fully credible; and (3)

a Federal Register notice published by the Social Security Administration

explained the GAF scale does not directly correlate with the requirements of the

agency’s mental disorder listings, See 65 Fed. Reg. 50746-01 at 50764-65. In

addition, the ALJ afforded “great weight” to the other descriptive portion of Dr.

Coder’s opinion and incorporated it into the analysis of Johnson’s RFC.




                                           2
      The ALJ did not err in finding that Johnson’s allegations regarding the

severity of her symptoms and limitations were not entirely credible. The ALJ

performed the required two-step analysis and explained that Johnson’s statements

concerning her difficulties with walking, standing, memory, and other limitations

were contradicted by the medical evidence, by inconsistencies in her testimony,

and by her daily activities, namely managing her own personal care, meals, and

chores, going outside daily, driving a car, grocery shopping, managing her savings

account and paying bills, as well as hobbies such as reading, camping, fishing,

watching television (five hours at a time, whether or not while sitting is unclear),

and walking her dog. See Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir.

2012). These reasons were specific, clear, and convincing, and they adequately

supported the credibility finding. Id. at 1112.

      Moreover, in challenging the ALJ’s credibility finding, Johnson failed to

make her argument with any specificity, as required to preserve the issue on

appeal. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th

Cir. 2008). As a result, the Court is not required to address counsel’s perfunctory

argument.

      The evidence from Dr. Gritzka, submitted to and considered by the Appeals

Council, did not undermine the substantial evidence upon which the ALJ based this


                                           3
decision. To the extent that Dr. Gritzka’s evidence summarizes claimant’s medical

records preceding the ALJ’s decision, Johnson’s other medical providers already

evaluated this evidence, and the ALJ already considered and factored their

opinions into his decision. To the extent that Dr. Gritzka’s opinion is based upon

his examination of and interview with Johnson, this evidence post-dates the ALJ’s

decision and is not relevant because it does not “relate to the period on or before

the ALJ’s decision.” See Brewes v. Comm’r Soc. Sec. Admin., 682 F.3d 1157,

1162 (9th Cir. 2012) (citing 20 C.F.R. § 404.970).

      The lay witness evidence from Johnson’s mother, Evelyn Lewis, also

submitted to and considered by the Appeals Council, did not undermine the ALJ’s

decision. Ms. Lewis’ lay witness statement was similar to the claimant’s

testimony. Further, the ALJ discounted Johnson’s similar testimony for lack of

credibility. When an ALJ provides clear and convincing reasons for rejecting a

claimant’s testimony, and a lay witnesses’s testimony is similar to the claimant’s

testimony, the ALJ may reject the lay witness testimony for the same reasons he

rejected the claimant’s testimony because such reasons are germane for rejecting

the lay witness testimony. Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685,

694 (9th Cir. 2009)). Because the ALJ properly discounted claimant’s similar

testimony, it is unlikely the new evidence from Ms. Lewis “would have changed


                                           4
the outcome of the . . . determination.” See Luna v. Astrue, 623 F.3d 1032, 1034

(9th Cir. 2010).

      AFFIRMED.




                                         5